Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S NOTE
Features from Duraisingh (US 2019/0107831) that are relied on for the following rejections are supported by provisional applications (62/569,448, filed on Oct, 6,2017).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

     	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a message broker (108) configured to…..” , “the first BMS instance (104) is configured to…”, “the second BMS instance (104) is configured to…”, “a web application (118) …. configured to…”, “the COV queue is configured to…. , in claims 1-8  and 12.

 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: ““the term “message broker’ can, for example, refer to an intermediary program module that translates a message from a formal messaging protocol of a sender to a formal messaging protocol of a receiver. As used herein, the term “module” can, for 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-22 rejected under 35 U.S.C. 103 as being unpatentable over Pandarasamy Arjunan et al. (“SensorAct: A Decentralized and Scriptable Middleware for Smart Energy Buildings”, 2015, Pandarasamy hereinafter) in view of Duraisingh (US 2019/0107831, Duraisingh hereinafter).

As to claim 1, Pandarasamy teaches a system (See Figure 1), comprising: 
 	a message broker (e.g., one of  “Brokers”,Figure 1) configured to receive data (e.g., “temperature, light intensity, motion”) from a data acquisition (DAQ) system (e.g., right column of page 14, “users can use an interactive web interface to create simple automation applications”, “schedule several energy management tasks within the middleware system. Examples are 1) inferring high-level rich occupant-specific context information, such as occupancy and usage patterns, by fusing several raw sensor and actuator values”, “development of an automated alert or notification system for monitoring and management of building premises, e.g., alerting the facility management team in case of any abnormal energy consumption”, “sensors (temperature, light intensity, motion, and door contact status) in existing Home Automation Systems”); 
 	a first building management system (BMS) instance (e.g., “VPDS 1”, Figure 1,  page 18 )  connected to the message broker (e.g., see left column of page 13 “brokers to interact with the VPDS, as shown in Figure 1. VPDS Owner (VO) may allow other users to have controlled access to the devices registered with the VPDS” and “a VPDS instance”, “Web portal: It is a configurable stand-alone web application that interacts with a broker and registered VPDSes using the SensorAct APIs.” in page 15) , wherein the first BMS instance  is configured to execute instructions to:

 	save the first portion of the processed DAQ data (See Figure 1); 
 	a second BMS instance (e.g.,  “VPDS 2”, Figure 1)  connected to the message broker (e.g., see page 15, “VPDS owner and other users can use this application to manage devices, guard rules, and tasklets based upon granted privileges. An integrated plotting application also enables users to visualize their sensor data” and “VPDS instances were used for each deployment”, “three energy management applications were created”  in page 16) , wherein the second BMS instance  is configured to execute instructions to: 
 	  process a second portion of the DAQ data(e.g., “Device data”,Figure 1); and
 	  save the second portion of the processed DAQ data (See Figure 1); and 
 	a web application  connected to the message broker  (e.g., Web portal: It is a configurable stand-alone web application that interacts with a broker and registered VPDSes using the SensorAct APIs.” in page 15) and configured to generate a notification (see Figure 1, see page 1 see page 12, “energy managing applications involving sensing and control, analysis, alerts, and notifications in rich form to support diverse usage scenarios” and  “sends an email and SMS to the FM if the current day energy usage exceeds the previous day consumption”, “send alerts two times maximum in a day” in page 16); 
 	wherein the first BMS instance and the second BMS instance  are provisioned with a plurality of computing resources deployed in a computing environment  and are ultimately executed on hardware (See Figure 1, page 12, “Figure 1: Tiered architecture of SensorAct and its various subsystem components”).  

 	Duraisingh teaches a web application  connected to a message broker (e.g., “message Engine 420”, FIG. 4, para 108-110) and configured to execute instructions to a web application   (e.g., para 109 “a web interface (e.g., a webpage) generated by web server 416.”) to generate a notification of a change in point value (“Initiate setpoint change with device and message info”, Fig. 34) of a portion of the first portion or the second portion of the DAQ data (e.g., para 49, “FIG. 33 is a sequence diagram illustrating a process for changing a setpoint in the BMS of FIG. 9”. Also, see FIG. 4 para 100-101 , “a change of value (COV)” for “BMS 300”and  “the view definition for a chiller controller may identify the chiller outlet temperature as an important data point; however, the view definition for a valve controller may not identify such a data point as important to the operation of the valve. In some embodiments, the view definition for a device identifies a subset of the data objects defined by the equipment model for the device. Web server 416 may use the view definition to dynamically select a subset of the stored data objects for inclusion in a web interface (e.g., a webpage) generated by web server 416” in para 109). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pandarasamy by adopting the teachings of  Duraisingh that “facilitates automatic equipment discovery and equipment model distribution”  (see Duraisingh , para 58).





As to claim 3, Pandarasamy teaches further wherein: the communications protocol is a streaming text-oriented message protocol (STOMP) WebSocket communications protocol (e.g., see  Figure 4 , pages 15-16, “these tasklets sent an email and SMS to the FM for taking necessary action. Over the course of past one month of this setup, these tasklets detected two such abnormal electricity usage events and notified the FM.” , “WiFi”, “to communicate with several commercial energy meters and HVAC systems using different protocols”); and 3 of 9the web application  subscribes to the message broker  via the STOMP WebSocket (112) protocol to generate the notification (e.g., “Figure 4: Various deployment scenarios of SensorAct architecture. Four VPDSes deployed across different locations were connected to a common broker hosted in IIIT-Delhi.”) . However, Pandarasamy does not teach to generate the notification in response to the change in point value of the portion of the first portion or the second portion of the DAQ data.  Duraisingh teaches to generate the notification in response to the change in point value of the portion of the first portion or the second portion of the DAQ data (e.g., see FIG. 33, para 289, “a FQR of equipment/point to which the setpoint change is intended, a unit for the setpoint change, and the changed setpoint value.”, “a reply message. The response message may include the unique ID, the response (e.g., complete, reject, abandon, etc.), and a status message. Command service 



As to claim 4, Pandarasamy teaches  wherein: the message broker includes a change of value (COV) queue (e.g., “User and VPDS profiles”, Figure 1, see page 12-13, “profile manager facilitating the creation of device profiles. It consists of a set of key-valued paired attributes such as its name, IP address, a collection of sensor and/or actuator profiles, number of channels, data types and units, location and placement”) ; and the message broker receives the DAQ data from the DAQ system  via the COV queue  (e.g., see page 12, “Figure 1: Tiered architecture of SensorAct and its various subsystem components” and  “Figure 4: Various deployment scenarios of SensorAct architecture. Four VPDSes deployed across different locations were connected to a common broker hosted in IIIT-Delhi.” in page 15).  


As to claim 5, Pandarasamy teaches , wherein the first BMS instance (104) and the second BMS instance (104) are configured to execute instructions to process the first portion and the second portion of the DAQ data  (See Figure 1) in the COV queue (110) by filtering the first portion 
to a common broker hosted in IIIT-Delhi”).  

As to claim 6, Pandarasamy teaches wherein the DAQ data includes data from different buildings and sampled at different frequencies (e.g., see page 16 “Table III: Different deployment details of SensorAct system. Ambient sensors include Temperature, light intensity, motion and door contact status”, “One of the largest deployments of SensorAct involved monitoring the electricity usage of all the buildings in IIITDelhi campus. IIIT-Delhi campus was newly constructed two years ago in a space of 25 acres”  ) .  

As to claim 7, Pandarasamy teaches  wherein the DAQ data includes point values, and wherein each point value includes a topic, a site identifier (ID) that corresponds to a building where the point value was sampled, and a sample frequency (e.g., see page 18, “automating various building subsystems and operations.Typically, they comprise of several isolated subsystems each performing a particular task such as fire alarms, security and access control and HVAC. While they include a large number of sensing points spread across a building, data from these sensors are usually inaccessible to building occupants as these systems are normally controlled and managed by a central facility department” and “information from RFID based access control system can be used to infer the occupancy and accordingly control the HVAC and lighting systems” in page 11).  

different buildings” and “sensing points spread across a building” in page 18).  

  
As to claim 11, Pandarasamy teaches wherein the DAQ data includes point values associated with at least one of: a heating, ventilation, and air conditioning (HVAC) components of a particular building of the plurality of buildings (e.g., page 18 “A. Building Management Systems”, “particular task such as fire alarms,security and access control and HVAC.”); and lighting components of a particular building of the plurality of buildings (e.g.,  see page 14, “switching off lights when a window is opened” and “Table III: Different deployment details of SensorAct system. Ambient sensors include Temperature, light intensity, motion
and door contact status” in page 16).  

As to claim 12, see rejection of claims 1-4 above. Pandarasamy teaches further system, comprising:  save the particular portion of the DAQ data to an in-memory database (see Figure 1); a computing device including a user interface configured to display the notification of the  point value via a display (e.g., see Figure 1,  page 18, “a large number of sensing points spread across a building, data from these sensors are usually inaccessible to building occupants as these systems are normally controlled and managed by a central facility department”)) . However, Pandarasamy does not teach the notification of the change in point value. Duraisingh teaches a message broker including a change of value (COV) queue, wherein 


As to claim 13, Pandarasamy does not teach  wherein the instructions to save the particular portion of the DAQ data to the in-memory data base by each particular BMS instance include instructions to: configure a point history of each particular portion of the DAQ data; synchronize the point history of each particular portion of the DAQ data to the in- memory database; and save the synchronized point history of each particular portion of the DAQ data to the in- memory database.  However, Duraisingh teaches to: configure a point history of each particular portion of the DAQ data; synchronize the point history of each particular portion of the DAQ data to the in- memory database; and save the synchronized point history of each particular portion of the DAQ synchronize with the shadow by downloading and storing a list of the bound points in local memory. System manager 302 may transmit timeseries data for only the points listed in the bound points list.”, see FIG. 10. Also, see FIG. 4 and para 107-109). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pandarasamy by adopting the teachings of  Duraisingh that “facilitates automatic equipment discovery and equipment model distribution”  (see Duraisingh , para 58).


As to claim 14, Pandarasamy does not teach   wherein the instructions to configure the point history include instructions to configure a sample frequency of the point history of each particular portion of the DAQ data . However, Duraisingh wherein the instructions to configure the point history include instructions to configure a sample frequency of the point history of each particular portion of the DAQ (e.g., para 224-225, “Equipment 1002 may store a list of currently active alarms and a log of historical alarms. System manager 302 can provide a full list of the currently active alarms in the system when system manager 302 starts up. After startup, system manager 302 can send alarm list updates for new alarms on a continuous basis for all equipment 1002 within the system”, “Timeseries service 1316 may reply to system manager 302 with the timeseries ID for the alarm timeseries associated with each piece of equipment 1002 (step 1606). System manager 302 can then store the alarm timeseries ID in the reported network tree”).  Thus, it would have been obvious to one of 


As to claim 15, Pandarasamy does not teach   wherein the instructions to synchronize the point history include instructions to group the point history of each particular portion of the DAQ data by site identifier (ID) and by sample frequency.  However, Duraisingh teaches wherein the instructions to synchronize the point history include instructions to group the point history of each particular portion of the DAQ data by site identifier (ID) and by sample frequency ( e.g., para 109, “The view definition may identify a set of attributes for a particular device that are core to the functionality of the device”, “Web server 416 may use the view definition to dynamically select a subset of the stored data objects for inclusion in a web interface (e.g., a webpage) generated by web server 416”). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pandarasamy by adopting the teachings of  Duraisingh that “facilitates automatic equipment discovery and equipment model distribution”  (see Duraisingh , para 58).


As to claim 16, Pandarasamy does not teach    wherein the instructions to save the synchronized point history include instructions to: traverse the synchronized the point history of each particular portion of the DAQ data; retrieve the point value of each data point of each particular portion of the DAQ data from the in-memory database; and save the obtained values into a no a NoSQL document database service designed from to natively support JSON directly inside the database engine.” in para 198, see Fig. 13 and 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pandarasamy by adopting the teachings of  Duraisingh that “facilitates automatic equipment discovery and equipment model distribution”  (see Duraisingh , para 58).


As to claim 17, Pandarasamy teaches  wherein the web application is connected to the message broker via a reverse proxy web server (e.g., . see page 15, “Figure 4: Various deployment 

As to claim 18, see rejection of claims 1-4 and 12-13 above. 

 As to claim 19, Pandarasamy teaches   wherein connecting the web application to the message broker includes: creating, by the web application, a STOMP object; setting, by the web application, connection parameters between the web application and the message broker; and connecting, based on the STOMP object and the connection parameters, the web application to the message broker (e.g., see page 12-13, “Existing building subsystems contain numerous sensing and actuation points connected using diverse protocols”, “A building owner can manage multiple devices owned by him through the profile manager facilitating the creation of device profiles. It consists of a set of key-valued paired attributes such as its name, IP address, a collection of sensor and/or actuator profiles, number of channels, data types and units, location and placement” and see “Table III” in page 16).  

As to claim 20, Pandarasamy teaches   wherein setting the connection parameters includes setting, by the web application, a uniform resource locator (URL) and a time-out parameter ( see Figure 4  and “Periodic: Executing a tasklet script whenever timer elapses to perform periodic operations” in page 14).  



As to claim 22, Pandarasamy  does not teach wherein the method includes: determining, in response to the resource lock of the in-memory database being acquired, whether the synchronized point history is saved; in response to the synchronized point history being saved, end the synchronizing the DAQ data saving operation; 7 of 9in response to the synchronized point history not being saved: retrieving, by the in-memory database, the point value of each data point of the particular portion of the DAQ data; saving, by the in-memory database, the point value of each data point of the particular portion of the DAQ data into a no structured query language (NoSQL) database; setting, by the in-memory database, a point history flag in the in-memory database; and releasing, by the in-memory database, the resource lock. However, Duraisingh teaches  determining, in response to the resource lock of the in-memory database being acquired, whether the synchronized point history is saved; in response to the synchronized point history being saved, end the synchronizing the DAQ data saving operation; 7 of 9in response to the synchronized point history not being saved: retrieving, by the in-memory database, the point value of each data point of the particular portion of the DAQ data; saving, by the in-memory database, the point value of each data point of the particular portion of the DAQ data into a no structured query language (NoSQL) database; setting, by the in-memory database, a point history flag in the in-memory database; and releasing, by the in-memory database, the resource lock a NoSQL document database service designed from to natively support JSON directly inside the database engine”, “a time synchronization service 1314” , “Identity service 1310 can be configured to restrict web services to authorized users and applications. In some embodiments, identity service 1310 implements the Open ID Connect protocol, which is an identity layer on top of the OAuth 2.0 protocol” for “the weather service runs to collect current weather-related data from a service provider and store it in timeseries service 1316 so that weather data can be queried like any other timeseries data. The weather service can retrieve historical weather data, current weather data, and/or forecast weather data”, “log of historical alarms”  in para 210 and 224). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Pandarasamy by adopting the teachings of  Duraisingh that “facilitates automatic equipment discovery and equipment model distribution”  (see Duraisingh , para 58).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 5712727767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194